                                 Case 2:20-cv-01729-TLN-KJN Document 5 Filed 10/05/20 Page 1 of 4


                             1   BUCHALTER
                                 A Professional Corporation
                             2   KEVIN COLLINS (SBN: 185427)
                                 ALISSA PLEAU-FULLER (SBN: 258907)
                             3   500 Capitol Mall, Suite 1900
                                 Sacramento, CA 95814
                             4   Tel: (916) 945-5170
                                 Email: kcollins@buchalter.com
                             5           apleaufuller@buchalter.com

                             6   Attorneys for Defendants
                                 FRANCISCO J. ZANGEROLAME,
                             7   PHYSICIANS WELLNESS GROUP INC.,
                                 JAREOU HOLDING, LLC, NUVERUS USA, INC.,
                             8   MICHAEL JAREOU,
                                 FRANCISCO J. ZANGEROLAME, CURTIS CRUZ
                             9

                        10                                UNITED STATES DISTRICT COURT

                        11                               EASTERN DISTRICT OF CALIFORNIA

                        12

                        13       RANIF CO. dba INVISIBLE DEFENDER,        CASE NO. 2:20-cv-01729-TLN-KJN

                        14                  Plaintiff,
                                                                          STIPULATION AND ORDER TO
                        15            vs.                                 EXTEND TIME TO RESPOND TO
                                                                          INITIAL COMPLAINT BY MORE
                        16       PHYSICIAN WELLNESS GROUP, INC.,          THAN 28 DAYS PURSUANT TO LOCAL
                                 JAREOU HOLDING, LLC, NUVERUS USA,        RULE 144 (A)
                        17       INC. MICHAEL JAREOU, FRANCISCO J.
                                 ZANGEROLAME, CURTIS CRUZ and DOES
                        18       1-100, inclusive,

                        19                  Defendants.

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       SACRAMENTO



                                                             STIPULATION AND ORDER
                                     Case 2:20-cv-01729-TLN-KJN Document 5 Filed 10/05/20 Page 2 of 4


                             1            IT IS HEREBY STIPULATED by and between Plaintiff Ranif Co. dba Invisible

                             2   Defender, a Nevada corporation (“Plaintiff”), and Francisco J. Zangerolame (“Zangerolame”),

                             3   Physicians Wellness Group Inc. (erroneously sued herein as Physician Wellness Group, Inc.), a

                             4   Texas corporation, Jareou Holding, LLC, a Texas limited liability company, Nuverus USA, Inc.

                             5   (“Nuverus”), a Delaware corporation, Michael Jareou, and Curtis Cruz (collectively, “Defendants”)

                             6   (Plaintiff and Defendants are hereby referred to collectively, as the “Parties”) by and through their

                             7   respective counsel of record, stipulate as follows:

                             8            1.      On July 31, 2020, Plaintiff commenced this action by filing an unverified Complaint

                             9   for damages and other relief in the Superior Court of the State of California for the County of El

                        10       Dorado entitled Ranif Co. dba Invisible Defender v. Physician Wellness Group, Inc. et al., and Does

                        11       1 through 100, inclusive, Case No. PC20200371 (“Complaint”).

                        12                2.      Plaintiff personally served Zangerolame on August 11, 2020, and Nuverus on

                        13       August 12, 2020.

                        14                3.      On August 27, 2020, Zangerolame filed a Notice of Removal and on August 28,

                        15       2020, and the case was removed from state court to this Court. Moreover, the last date to remand

                        16       the case was September 28, 2020 and the case has not been remanded or requested to be remanded.

                        17                4.      Under Federal Rules of Civil Procedure, Rule 81(c), Zangerolame and Nuverus’

                        18       responsive pleadings were due on September 3 and 4, 2020, respectively.

                        19                5.      Pursuant to Local Rule 144(a), the parties may file a stipulation with an extension

                        20       to file a responsive pleading for 28 days, but an order is required for any additional time requested

                        21       beyond that.

                        22                6.      The Parties have not previously requested an extension for any party to respond.

                        23                7.      The Parties, through their attorneys, have engaged in discussions, and Defendants’

                        24       counsel recently notified Plaintiff that they were recently retained to represent all Defendants

                        25       (absent the DOE defendants) in this matter, and that Defendants’ counsel will accept service on

                        26       behalf of all Defendants that have not yet been served, and, in exchange, Plaintiff agreed to stipulate

                        27       to the requested extension of time to respond for all Defendants to respond to the complaint.1

                        28       1
                                     This Stipulation and any acceptance of service by counsel for Defendants does not waive any
     BUCHALTER
A PROFESSIONAL CORPORATION
       SACRAMENTO
                                                                             1
                                                                   STIPULATION AND ORDER
                                  Case 2:20-cv-01729-TLN-KJN Document 5 Filed 10/05/20 Page 3 of 4


                             1           8.      As such, an additional extension of time for each of the Defendants to file a

                             2   responsive pleading to the Complaint within the earlier date of the following: (1) 21 days from the

                             3   date of the Court’s Order granting this Stipulation, or (2) October 26, 2020, is warranted and in the

                             4   interests of bringing all parties into the action. This will involve an extension of at least 53 days

                             5   for Zangerolame and 54 days for Nuverus, who were already served in the state court matter.

                             6           9.      WHEREFORE, the Parties respectfully request that the Court enter the proposed

                             7   Order extending the date for each of the Defendants to respond to the Complaint to the earlier of

                             8   the following: (1) 21 days from the date of the Court’s Order granting this Stipulation, or (2)

                             9   October 26, 2020.

                        10

                        11
                                 Dated: October 2, 2020                        BUCHALTER
                        12                                                     A Professional Corporation
                        13

                        14                                                     By: /s/ Kevin T. Collins
                                                                                                 KEVIN COLLINS
                        15                                                                  ALISSA PLEAU-FULLER
                                                                                             Attorneys for Defendants
                        16                                                              FRANCISCO J. ZANGEROLAME,
                                                                                     PHYSICIANS WELLNESS GROUP INC.,
                        17                                                         JAREOU HOLDING, LLC, NUVERUS USA,
                                                                                    INC., MICHAEL JAREOU, FRANCISCO J.
                        18                                                              ZANGEROLAME, CURTIS CRUZ
                        19
                                 Dated: October 2, 2020                        MICHELMAN & ROBINSON, LLP
                        20

                        21

                        22                                                     By: /s/ Samantha Gavin
                                                                                             SAMANTHA GAVIN
                        23                                                                    Attorneys for Plaintiff
                                                                                   RANIF CO. DBA INVISIBLE DEFENDER
                        24

                        25

                        26

                        27       applicable objections or defenses based on a lack of jurisdiction, including, but not limited to,
                                 personal jurisdiction over any of the Defendants.
                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                   2
       SACRAMENTO
                                                              STIPULATION AND [PROPOSED] ORDER
                                 BN 41948516v3
                                  Case 2:20-cv-01729-TLN-KJN Document 5 Filed 10/05/20 Page 4 of 4


                             1                                                 ORDER

                             2          Upon consideration of the Stipulation to Extend Time to Respond to Initial Complaint by

                             3   More Than 28 Days (the “Joint Stipulation”) filed by the Parties, through their attorneys in this

                             4   action, and good cause having been shown, it is hereby ORDERED:

                             5          1.      That the Joint Stipulation is Granted; and

                             6          2.      That the time for each of the Defendants to respond to the Complaint be and hereby

                             7   is extended by the earlier of the following: (1) by 21 days from the date of this Order, or (2) October

                             8   26, 2020.

                             9          IT IS SO ORDERED.

                        10

                        11       Dated: October 5, 2020
                                                                                           Troy L. Nunley
                        12                                                                 United States District Judge
                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       SACRAMENTO
                                                                             3
                                                                   STIPULATION AND ORDER
